Case 1:20-cr-00188-JSR Document 87-1 Filed 08/18/20 Page 1 of 6
                                                                 Three Bryant Park
                                                                 1095 Avenue of the Americas
                                                                 New York, NY 10036-6797
                                                                 +1 212 698 3500 Main
                                                                 +1 212 698 3599 Fax
                                                                 www.dechert.com


                                                                 ANDREW J. LEVANDER

                                                                 andrew.levander@dechert.com
                                                                 +1 212 698 3683 Direct
                                                                 +1 212 698 0483 Fax
 August 18, 2020


 The Honorable Jed S. Rakoff
 United States District Court
 Southern District of New York
 500 Pearl Street
 New York, NY 10007

 Re:     United States v. Weigand & Akhavan, 20 cr. 188

 Dear Judge Rakoff:

 We represent Ruben Weigand, a defendant in the above-captioned case, who is detained pending
 trial in the Santa Ana City Jail in the Central District of California. Your Honor has directed that
 the Order staying Mr. Weigand’s removal to the Southern District of New York remain in effect
 until August 31, 2020. ECF No. 84. However, the Court indicated that it “is unlikely to grant
 further such extensions beyond August 31, 2020.” Id. For the reasons set forth below, we
 respectfully request a further 30-day extension of the Order staying Mr. Weigand’s removal to New
 York. The Government takes no position on this application.

 Mr. Weigand’s health has recently taken an alarming turn for the worse. On August 6, Mr. Weigand
 experienced severe stomach pain, which persisted for several days, after which his hands, neck,
 and other parts of his body developed a yellow hue. He is also experiencing dizziness, itchiness
 throughout his body, severe exhaustion, and discoloration of his urine. Mr. Weigand had his blood
 drawn on August 11 and was seen by a doctor, who suspects Mr. Weigand has liver disease. He is
 awaiting results from blood tests. Publicly available information from the Centers for Disease
 Control and Prevention indicates that individuals with liver disease are at a higher risk of
 contracting the coronavirus.1

 As the Court will recall, Mr. Weigand was also diagnosed in 2018 with the respiratory condition
 known as “obstructive sleep apnea syndrome,” a “significant hypoventilation syndrome with
 corresponding oxygen depletion.” ECF No. 26-2, Ex. A. Mr. Weigand’s diagnosed “[s]leep apnea
 and resistance in [his] upper airway often cause a weakened immune system and Mr. Weigand [has]

 1
  Centers for Disease Control and Prevention, “What to Know About Liver Disease and COVID-19,” May
 5, 2020, at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/liver-disease.html.
Case 1:20-cr-00188-JSR Document 87-1 Filed 08/18/20 Page 2 of 6

                                                                 The Honorable Jed R. Rakoff
                                                                 August 18, 2020
                                                                 Page 2




 presented corresponding severe symptoms.” ECF No. 26-2, Ex. B. His doctor has stated that he is
 at risk of “becom[ing] severely, possibly fatally, ill [if] infected with the coronavirus.” Id.

 The process the Bureau of Prisons (“BOP”) uses to transfer inmates poses extraordinary risks to
 Mr. Weigand, given his health issues. In addition, upon arriving in New York he would be required
 to quarantine for 14 days, which entails solitary confinement in the Special Housing Unit (the
 “SHU”). Finally, both the Metropolitan Correctional Center (“MCC”) and the Metropolitan
 Detention Center (“MDC”) are still not permitting in-person attorney visits and the conditions in
 those facilities remain dangerous for inmates with underlying health conditions.

 I.        The Risks of Transfer

 On August 5, the BOP released its “Coronavirus (COVID-19) Phase Nine Action Plan” (BOP
 Action Plan), its most recent guidance on “the management of the pandemic” at its institutions.2
 The BOP Action Plan addresses the protocol for moving inmates between facilities and
 acknowledges that transfers can be “a complex, multi-day, multi-institution process” and that “[t]he
 risk of COVID-19 exposure and transmission increases as the complexity of the move increases.”3

 The Action Plan also contemplates the use of holdover sites or bus hubs to facilitate the transfer of
 inmates between distant facilities. However, the BOP acknowledges that it is often “not possible
 or verifiable” to determine if all transferred inmates “have been tested for COVID-19 prior to
 transport,” especially if inmates from BOP facilities are commingled with those from non-BOP
 facilities, such as the Santa Ana City Jail, which may be “unavoidable.”4 Indeed, recent reports
 have exposed a dangerous lack of testing by the BOP and the U.S. Marshals Service before inmates
 are transferred from one facility to another. See Keegan Hamilton and Keri Blakinger, “‘Con Air’
 Is Spreading COVID-19 All Over the Federal Prison System,” THE MARSHALL PROJECT (Aug. 13,
 2020) (“[F]ederal prisoners in Marshals custody are being shipped around the U.S. by plane, van,
 and bus with no way to know if they are carrying the virus, and exposing other prisoners, staff, and
 possibly the public along the way.”), at https://bit.ly/3g7RtGx.

  The conditions, sanitariness, and COVID-readiness of holdover sites have been documented to be
 “notoriously poor.” Liliana Segura, “The Coronavirus Brought Federal Transfers to a Halt. Now
 People     Are      Stuck       in   Limbo,”    THE       INTERCEPT       (July    9,    2020),

 2
  Federal Bureau of Prisons, “Coronavirus (COVID-19) Phase Nine Action Plan,” at
 https://prisonology.com/wp-content/uploads/2020/08/COVID-19-Phase-9-COVID-Action-Plan.pdf.
 3
     Id.
 4
     Id.
Case 1:20-cr-00188-JSR Document 87-1 Filed 08/18/20 Page 3 of 6

                                                                   The Honorable Jed R. Rakoff
                                                                   August 18, 2020
                                                                   Page 3




 https://theintercept.com/2020/07/19/coronavirus-prison-transfers-bop/. The transfer process has
 been described as “destabilizing and opaque,” with “no telling how long a transfer w[ill] take, or
 how many stops a person in custody w[ill] make along the way. The virus has managed to make it
 even worse.” Id. Further, transferred inmates may also be exposed to high-risk holdover sites
 along the way, including facilities identified by the Attorney General as facing “serious problems,”
 including FCI Danbury, FCI Elkton, and FCI Oakdale. Id.5

 The risks to Mr. Weigand are acute because of his suspected liver disease, his documented
 respiratory conditions, and his compromised immune system, which place him at risk of
 “becom[ing] severely, possibly fatally, ill [if] infected with the coronavirus.” ECF No. 26-2, Ex.
 B.

 II.       Post-Transfer Quarantine

 Under BOP protocol, “[t]ransferred inmates will undergo the same process as a new intake,” which
 includes “new intake quarantine at the final designated facility.”6 The wardens at the MCC and
 MDC have both stated that new arrivals, including transferred inmates, are “placed in quarantine
 for fourteen days as a precautionary measure.”7 At the MCC and the MDC, this protocol applies
 even to “[n]ew arrivals with a temperature of less than 100.4 degrees” and “[t]hose who are
 asymptomatic.”8

 In practice, this quarantine protocol has meant isolating inmates in the SHU. As Judge Ramos
 stated in an opinion issued last month, “[t]he SHU is normally used to house inmates being
 disciplined or who are being protected for some reason, and many [have] inmates expressed
 trepidation about being sent there for medical isolation, referring to it as ‘the box.’” Fernandez-
 Rodriguez v. Lincoln-Vitale, No. 20 Civ. 3315, 2020 WL 36118941, at *6 (S.D.N.Y. July 2, 2020).
 “SHU cells contain a single concrete slab that functions as a bed, a concrete stool, and a


 5
  See also Memorandum for Director of Bureau of Prisons, “Increasing Use of Home Confinement at
 Institutions Most Affected by COVID-19,” April 3, 2020, at
 https://www.justice.gov/file/1266661/download.
 6
  Federal Bureau of Prisons, “Coronavirus (COVID-19) Phase Nine Action Plan,” at
 https://prisonology.com/wp-content/uploads/2020/08/COVID-19-Phase-9-COVID-Action-Plan.pdf.
 7
  “08/11/2020 Report from the Bureau of Prisons regarding the Metropolitan Detention Center and
 Metropolitan Correctional Center,” at
 https://www.nyed.uscourts.gov/pub/bop/MDC_MCC_20200811_025512.pdf.
 8
     Id.
Case 1:20-cr-00188-JSR Document 87-1 Filed 08/18/20 Page 4 of 6

                                                                       The Honorable Jed R. Rakoff
                                                                       August 18, 2020
                                                                       Page 4




 combination sink and toilet” and the MCC warden has acknowledged that “the conditions for the
 inmates in the SHU are not as favorable as conditions in an ordinary cell.” Id.9

 III.     Conditions at the MCC and the MDC

 After transfer and quarantine, Mr. Weigand would be confined in the MCC or MDC pending trial.
 Both institutions have suspended in-person attorney visiting at this time.10 The Santa Ana City Jail,
 where Mr. Weigand is currently detained, is not a BOP facility and he has access to counsel,
 although not without constraints on his ability to communicate freely and easily with counsel.

 And, more generally, the conditions at the MCC and MDC for someone with medical conditions
 are dangerous and pose far more risk to Mr. Weigand than does the Santa Ana facility.

 Inmates at the MCC initiated a class action in this Court alleging that the MCC warden and her
 staff were deliberately indifferent to “conditions that pose[d] an excessive risk to their health and
 safety” in violation of their rights under the Fifth and Eighth Amendments of the U.S. Constitution.
 Judge Ramos addressed their claims in a detailed opinion that documented the spread of the virus
 at the MCC and the failure on the part of “management of the MCC . . . to implement common-
 sense measures to stop the spread of the virus.” Fernandez-Rodriguez v. Lincoln-Vitale, 2020 WL
 36118941, at *1. Judge Ramos recognized that, following an outbreak at the facility “[i]n March
 and April, at least five percent of the MCC’s inmates fell ill with COVID-19.” Id. The Court found
 that “the MCC’s response to the pandemic was ad-hoc and overlooked many gaps in its scheme to
 identify and isolate infected inmates . . . .” Id. at *2.

 Indeed, management at the MCC admitted to a litany of failures of oversight, management, and
 safety. Id. at *20. These “material failings in the MCC’s system for identifying infected inmates
 and ensuring their prompt isolation . . . especially . . . medically vulnerable inmates” prompted the
 Court to find last month that “the MCC’s inmates faced a substantial risk to their health . . . .” Id.
 at *21. Further, the Court found “[t]he conditions facing the MCC [to be] worse” than those facing



 9
   See also Chris Villani, “Ex-PIMCO CEO Rips Solitary Quarantine in Admissions Case,” LAW360 (Aug.
 6, 2020) (describing solitary confinement in “a 77-square-foot prison cell for nearly 24 hours per day due to
 the COVID-19 pandemic”), at https://www.law360.com/articles/1299156/ex-pimco-ceo-rips-solitary-
 quarantine-in-admissions-case.
 10
   “BOP Implementing Modified Operations,” at
 https://www.bop.gov/coronavirus/covid19_status.jsp#:~:text=MODIFIED%20OPERATIONS%3A%20BO
 P%20is%20implementing,gathering%20and%20maximize%20social%20distancing.
Case 1:20-cr-00188-JSR Document 87-1 Filed 08/18/20 Page 5 of 6

                                                                     The Honorable Jed R. Rakoff
                                                                     August 18, 2020
                                                                     Page 5




 comparable correctional facilities, including facilities identified by the Attorney General as those
 “most affected by COVID-19,” including FCI Danbury, FCI Elkton, and FCI Oakdale. Id.11

 These dangerous conditions and failures of management have not abated at the MCC. As Judge
 Ramos acknowledged, “[e]ven [in early July], after the peak of the outbreak at the MCC, a handful
 of inmates continue[d] to test positive for the disease.” Id. at *1. Indeed, according to the MCC’s
 own numbers, an additional 20 MCC inmates tested positive for COVID-19 between July 7, 2020
 and August 11, 2020.12 Because of the limited testing at the facility, those official figures in all
 likelihood understate the severity of the problem at the MCC.13

 The MDC has not fared much better. Indeed, conditions at that institution also sparked litigation
 by inmates against the MDC warden on the ground that “MDC officials’ response to the pandemic
 has been so deficient as to violate the Eighth Amendment.” Chunn v. Edge, No. 20 civ. 1590, 2020
 WL 3055669, at *1 (E.D.N.Y. June 9, 2020). Both courts in this District and the Eastern District
 of New York have recognized the risks posed by conditions at the MDC and granted applications
 for compassionate release on that basis. See, e.g., United States v. Kissi, No. 13 cr. 51, 2020 WL
 3723055, at *1 (E.D.N.Y. June 26, 2020) (granting motion for compassionate release based in part
 on “the medical risks presented by the conditions at the Metropolitan Detention Center”); see also
 United States v. Lopez, 16 cr. 317, 2020 WL 3100462, at *2 (S.D.N.Y. June 10, 2020) (recognizing
 that “the crowded nature of federal detention centers such as the MDC presents an outsize risk that
 the COVID-19 contagion, once it gains entry, will spread.”).

 As of August 11, 2020, according to official BOP figures, 14 inmates and 44 staff members had
 tested positive at the MDC, compared to 29 inmates and 47 staff at the MCC.14

 11
   See also Memorandum for Director of Bureau of Prisons, “Increasing Use of Home Confinement at
 Institutions Most Affected by COVID-19,” April 3, 2020, at
 https://www.justice.gov/file/1266661/download.
 12
   See “07/07/2020 Report from the Bureau of Prisons regarding the Metropolitan Detention Center and
 Metropolitan Correctional Center,” at
 https://www.nyed.uscourts.gov/pub/bop/MDC_MCC_20200709_033921.pdf; “08/11/2020 Report from the
 Bureau of Prisons regarding the Metropolitan Detention Center and Metropolitan Correctional Center,” at
 https://www.nyed.uscourts.gov/pub/bop/MDC_MCC_20200811_025512.pdf.
 13
   Josh Gerstein, “U.S. prisons’ virus-related release policies prompt confusion,” POLITICO (April 12,
 2020), at https://www.politico.com/news/2020/04/10/us-prisons-virus-related-release-policies-prompt-
 confusion-178691.
 14
   See “08/11/2020 Report from the Bureau of Prisons regarding the Metropolitan Detention Center and
 Metropolitan Correctional Center,” at
 https://www.nyed.uscourts.gov/pub/bop/MDC_MCC_20200811_025512.pdf.
Case 1:20-cr-00188-JSR Document 87-1 Filed 08/18/20 Page 6 of 6

                                                              The Honorable Jed R. Rakoff
                                                              August 18, 2020
                                                              Page 6




 Accordingly, the unsafe conditions at the MCC and the MDC, Mr. Weigand’s specific health
 concerns, and the likely limits on his access to counsel at those facilities favor extending his
 detention in California and postponing his transfer to New York.

 IV.    Conclusion

 For the reasons above, we respectfully request that the Court extend the stay of Mr. Weigand’s
 removal to New York by an additional 30 days. We also respectfully reserve our right to make
 another bail application based in part on the concerns identified herein. In the event the Court
 declines to postpone Mr. Weigand’s transfer to New York, we respectfully request that the Court
 recommend to the BOP that he be transferred by plane, not by bus.


 Respectfully submitted,

 /s/ Andrew J. Levander

 Andrew J. Levander

 CC (via ECF): AUSA Christopher J. DiMase
               AUSA Nicholas S. Folly
               AUSA Tara LaMorte
